Citation Nr: 1419628	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disorder, to include as secondary to service-connected left foot hallux valgus.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected left foot hallux valgus.

3.  Entitlement to service connection for right leg pain, to include as secondary to service-connected left foot hallux valgus.

4.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected left foot hallux valgus. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's claims.

The Veteran testified before the undersigned Veteran's Law Judge in June 2012; a transcript is included in the claims file.

The issues of entitlement to service connection for right foot, right hip, and right leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right foot disorder was denied by an August 1997 RO rating decision; the Veteran was notified of the decision, but did not file a timely notice of disagreement and did not submit new and material evidence within one year of the rating decision.

2.  In January 2009, the Veteran requested that his claim of entitlement to service connection for a right foot disorder be reopened.

3.  Evidence received since the August 1997 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1997 RO rating decision which denied entitlement to service connection for a right foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  New and material evidence has been received since the August 1997 denial of entitlement to service connection for a right foot disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2009, the Veteran requested that his claim for service connection for a right foot disorder be reopened.  The claim was denied in August 1997.  In March 2010, the RO reopened and denied the Veteran's claim.  The RO considered the issue on a de novo basis in the March 2010 decision. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the August 1997 RO rating decision denied the Veteran's claim for service connection for a right foot disorder.  In that decision, the RO found that the evidence failed to establish a diagnosis of a right foot disorder.  The evidence of record at that time included the Veteran's service treatment records, post-service VA examinations dated in June 1968 and June 1994, and a VA treatment record dated in September 1996.

The evidence associated with the claims file subsequent to the August 1997 rating decision includes VA medical records, Social Security Administration disability records, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 1997 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right foot disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the February 2010 VA examination confirms a diagnosis of a right foot disorder.  Therefore, the VA examination relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for service connection for a right foot disorder.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disorder; to that extent, the appeal is granted.


REMAND

In this case, the Board finds that a remand is necessary.  The Board notes that the February 2010 VA examiner did not include adequate reasons and bases for the negative medical opinion, as the physician failed to consider the Veteran's contentions that gait changes due to his service-connected left foot hallux valgus caused or aggravated his current right foot, right hip, and right leg disorders.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding and ongoing pertinent VA medical records, to include any ongoing treatment records and any other identified treatment provider.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination.  The claims folder, Virtual VA, and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding whether it is as least as likely as not that the Veteran developed right hip arthritis, right leg pain, and/or right foot hallux valgus as a result of his military service.  The examiner should also determine if the Veteran's claimed right hip arthritis, right leg pain, and/or right foot hallux valgus is caused or aggravated by his service-connected left foot hallux valgus to include a claimed altered gait.

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  

3.   Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


